Citation Nr: 0630211	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-31 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for ocular manifestations 
to include as due to diabetes mellitus.  

(In a separate decision, the Board has addressed the 
following issues: Entitlement to an increased rating from 10 
percent for hypertension, and entitlement to an initial 
rating in excess of 40 percent for diabetes mellitus.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
ocular manifestations to include as due to diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2004 letter, the appellant's representative 
confirmed that the veteran wished to withdraw his request for 
a Board hearing in Washington, DC, but instead wished to have 
a videoconference hearing before a Veterans Law Judge.  

Hence, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board at the Muskogee, 
Oklahoma Regional Office. 

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



